But the court,
(Grimke, Waties, Bay, and Brevard, Justices,)
being of opinion, that the bail to the sheriff, after a decree entered en sum. process, which is the only judgment which is ever entered up, or signed, in such case, cannot be admitted to become special bail, and be intitled to surrender, refused the motion.
Note By A. A. 1785, P. L. 369, bail to the sheriff may, at any time before judgment signed against their principal, come in and enter themselves special bail. By A. A. 1769, P. L.270, the judges are authorized to determine, m a summary way, on petition, all causes not exceeding'^*) in value, and give judgment. The usual judgment is by a decree, given by parol in court, and entered on the minutes by the clerk, instanter, in court. By A A. 1793, it is declared, that decrees on s.um. pro. duly docketed, shall be effectual to bind lands, &e., as other judgments.-